Name: Commission Regulation (EEC) No 1097/89 of 27 April 1989 amending Regulation (EEC) No 649/87 laying down detailed rules for the establishment of a Community vineyard register
 Type: Regulation
 Subject Matter: information technology and data processing;  farming systems;  agricultural activity;  information and information processing
 Date Published: nan

 Avis juridique important|31989R1097Commission Regulation (EEC) No 1097/89 of 27 April 1989 amending Regulation (EEC) No 649/87 laying down detailed rules for the establishment of a Community vineyard register Official Journal L 116 , 28/04/1989 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 29 P. 0018 Swedish special edition: Chapter 3 Volume 29 P. 0018 *****COMMISSION REGULATION (EEC) No 1097/89 of 27 April 1989 amending Regulation (EEC) No 649/87 laying down detailed rules for the establishment of a Community vineyard register THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register (1), and in particular Article 10 thereof, Whereas the obligation on winegrowers to create no obstacles to the collection of the data referred to in Article 2 (1) of Regulation (EEC) No 2392/86 by agents qualified for that purpose should be stipulated in order to ensure access to holdings by such agents, whereas it it therefore necessary to amend Commission Regulation (EEC) No 649/87 (2), HAS ADOPTED THIS REGULATION: Article 1 The following Article 3a is hereby inserted in Regulation (EEC) No 649/87: 'Article 3a' Winegrowers must ensure access to their holdings for agents entrusted by the competent agency of the Member State with establishing the vineyard register.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 208, 31. 7. 1986, p. 1. (2) OJ No L 62, 5. 3. 1987, p. 10.